Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 12, 2018

The Court of Appeals hereby passes the following order:

A19A0124, A19A0234. DWAYNE LADEXTER MEADOWS v. GEORGIA
    DEPARTMENT OF PARDON AND PAROLE et al.

      Prison inmate Dwayne Ladexter Meadows filed a civil action against the
“Georgia Department of Pardon and Parole” and several of its individual members,
alleging that the defendants violated his constitutional rights and engaged in tortious
conduct in connection with his arrest and the rescission of his parole. On February 22,
2018, the trial court dismissed the action; and on June 19, 2018, the court dismissed
Meadows’s motion for leave to file an out-of-time amended complaint. In Case No.
A19A0124, Meadows appeals the June 19 order, and in Case No. A19A0234, he
appeals the February 22 order. We lack jurisdiction in both cases because Meadows
failed to follow the proper appellate procedure.
      Because Meadows is incarcerated, his appeals are controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an
appeal of a civil action filed by a prisoner “shall be as provided in Code Section 5-6-
35.” And under OCGA § 5-6-35, the party wishing to appeal must file an application
for discretionary appeal to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider these direct
appeals from the trial court’s orders. See Jones v. Townsend, 267 Ga. 489 (480 SE2d
24) (1997). These appeals are therefore DISMISSED.1



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/12/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
         We lack jurisdiction to entertain Case No. A19A0234 for the additional
reason that the notice of appeal was not timely filed. A notice of appeal must be filed
within 30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App.
721 (482 SE2d 704) (1997). Meadows, however, did not file his notice of appeal in
Case No. A19A0234 until August 7, 2018 – 166 days after entry of the trial court’s
February 22 dismissal order.